1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                   NO. 29,093

10 JEFFREY WILLIAMS,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
13 Karen L. Townsend, District Judge

14   Gary K. King, Attorney General
15   Santa Fe, NM
16   James W. Grayson, Assistant Attorney General
17   Albuquerque, NM

18 for Appellee

19 Hugh W. Dangler, Chief Public Defender
20 Karl Erich Martell, Assistant Appellate Defender
21 Santa Fe, NM

22 for Appellant

23                                 MEMORANDUM OPINION

24 KENNEDY, Judge.

25          While on patrol late one evening, a police officer observed a pickup truck

26 parked at a carwash with its engine running, headlights on, and stereo playing. The
 1 officer approached the pickup, knocked on the window, and received no response.

 2 Unable to see through the heavily-tinted windows, he opened the unlocked driver’s

 3 side door and observed Defendant Jeffrey Williams slumped over the wheel. An

 4 investigation ensued, and Defendant was eventually arrested and charged with DWI.

 5        Defendant filed a motion to suppress, which was denied by the district court,

 6 and subsequently entered a conditional guilty plea. On appeal, Defendant argues the

 7 court improperly applied the community caretaker doctrine to the facts of his case. We

 8 disagree. The district court’s findings of fact are supported by substantial evidence

 9 and, likewise, because the court correctly applied the law to those facts, we affirm.

10 BACKGROUND

11        Defendant filed his motion to suppress on August 15, 2008. In it, he quoted the

12 arresting officer’s statement of probable cause and argued that the encounter leading

13 up to his arrest was a criminal investigation unsupported by reasonable suspicion or

14 probable cause. In the statement referenced by Defendant, the arresting officer

15 described the encounter:

16        [On March 3, 2008, at 11:53 p.m.,] I observed a suspicious vehicle
17        parked on the west side of [the] carwash. Upon contact with the [vehicle]
18        I approached the vehicle and the truck had the engine running. I opened
19        the truck door and observed a . . . male passed out behind the wheel of
20        the truck. I tried to wake the driver but the driver was very incoherent
21        at first. I then tried two more times to wake the driver[,] finally on my
22        third try the driver woke up and looked at me with a dazed [look] on his
23        face[,] almost like I had surprised him. I asked the driver what his name

                                             2
 1        was [and] he stated it was Jeffrey Williams. I asked [Defendant] to step
 2        out of the truck and come to the front of my patrol car. I then asked
 3        [Defendant] if he would agree to do [field] sobriety tests for me[.
 4        Defendant] stated yes. I observed a[n] open bottle of Bud Light in the
 5        middle console when [Defendant] stepped out of the truck.
 6        Similarly, the citation issued to Defendant stated, “Suspicious vehicle on side

 7 of carwash. Truck running[, d]river passed out behind the wheel.” From this

 8 narrative, Defendant concluded he was the subject of a criminal investigation at the

 9 time the arresting officer opened the pickup truck’s door. Defendant argued that

10 because the arresting officer had no reasonable suspicion to believe a crime had been

11 or was being committed, he was illegally seized, and the court was required to

12 suppress any evidence gathered after the stop.

13        The State argued that the arresting officer was not required to possess

14 reasonable suspicion or probable cause. Despite being drawn to the parking lot by a

15 “suspicious vehicle,” the officer was still acting as a community caretaker when he

16 opened the door and saw Defendant slumped over the wheel. “The defense claiming

17 that [the officer] observed a ‘suspicious vehicle’ does not mean that this negates the

18 community caretaker function,” the State argued. Furthermore, it stated, reasonable

19 suspicion was not required in this case because Defendant was incapacitated and

20 therefore incapable of being seized under the Fourth Amendment.

21        The district court held a hearing on Defendant’s motion on October 6, 2008,

22 and the arresting officer was the only witness to testify. He stated that on the evening

                                              3
 1 of March 3, 2008, he was working the graveyard shift and patrolling Highway 64 near

 2 Waterflow, New Mexico. As he approached the carwash, he was traveling westbound

 3 in his patrol car and noticed Defendant’s pickup truck parked next to the carwash with

 4 its headlights on and engine running. The officer testified that this occurred after

 5 11:00 p.m. on a cold evening, and it was strange, because Defendant’s truck was not

 6 parked in a carwash bay. Furthermore, the carwash had recently been burglarized on

 7 one occasion and vandalized on another. After pulling in to investigate, the officer

 8 exited his patrol car and heard Defendant’s stereo “blaring.” The truck’s windows

 9 were heavily tinted and prevented him from seeing inside. The officer then knocked

10 on the window to get the attention of any possible occupant(s). He received no

11 response, knocked a second time, and again received no response.

12        At this point, the officer testified he opened Defendant’s door “because I

13 wanted to make sure somebody wasn’t dead in there—you know? It just seemed

14 weird.” In addition to investigating and preventing crimes, he testified that his duties

15 also included seeing after the well-being of the citizens of the county. When he

16 opened the pickup truck door, the officer saw Defendant slumped over the steering

17 wheel with drool coming from his mouth. Worried for Defendant’s safety, the officer

18 testified that it took a couple of minutes to rouse him. He stated that he could smell

19 alcohol when he opened the door and, upon further investigation, arrested Defendant


                                              4
 1 for DWI. On cross-examination, defense counsel established that the arresting officer

 2 described the pickup as a “suspicious vehicle” on more than one recorded occasion;

 3 similarly, defense counsel sought to establish that the encounter was a criminal

 4 investigation from the moment the officer pulled into the carwash until Defendant was

 5 arrested.

 6        At the conclusion of the hearing, the district court took the matter under

 7 advisement and later issued an order denying Defendant’s motion. In it, the court

 8 found that the arresting officer was not investigating a crime at the time he opened the

 9 pickup truck door. Simply knocking on the window was insufficient to wake

10 Defendant and, therefore, the court concluded, the arresting officer properly exercised

11 his function as a community caretaker by “checking on [Defendant].”

12        On appeal, neither party disputes that Defendant properly invoked his rights

13 under both the United States and New Mexico Constitutions. See State v. Gomez,

14 1997-NMSC-006, ¶¶ 22-23, 122 N.M. 777, 932 P.2d 1 (holding that the New Mexico

15 Constitution provides greater protections than its federal counterpart and outlining the

16 proper manner in which the defendant should invoke it). Accordingly, Defendant

17 argues he was improperly seized under the Fourth Amendment of the United States

18 Constitution and Article II, Section 10 of the New Mexico Constitution at the moment

19 the officer opened his pickup truck door without reasonable suspicion. The State


                                              5
 1 argues: first, that no seizure occurred in this case because the officer made no show

 2 of authority and because Defendant was incapacitated; and second, that no reasonable

 3 suspicion was necessary because the arresting officer was acting as a community

 4 caretaker at the time he opened the door. We consider these arguments below.

 5 DISCUSSION

 6 Standard of Review

 7        In search and seizure cases, we review a district court’s denial of a motion to

 8 suppress as a mixed question of law and fact. State v. Ryon, 2005-NMSC-005, ¶ 11,

 9 137 N.M. 174, 108 P.3d 1032. We accord deference to the district court’s findings

10 of fact; and as long as they are supported by substantial evidence, we view such facts

11 in the light most favorable to the prevailing party. Id. The propriety of a search,

12 however, ultimately rests on whether it was reasonable, and we analyze that question

13 as a matter of law, reviewed de novo. Id. Our task is “to shape the parameters of

14 police conduct by placing the constitutional requirement of reasonableness in factual

15 context.” Id. (internal quotation marks and citation omitted).

16 The Community Caretaker Doctrine

17        All United States citizens possess the right to be free from unreasonable

18 searches and seizures, U.S. Const. amend. IV; see Doe v. State, 88 N.M. 347, 352, 540

19 P.2d 827, 832 (Ct. App. 1975), and whether that right has been denied turns on a


                                             6
 1 citizen’s constitutionally recognized expectation of privacy, which is generally less

 2 in a vehicle than a home. Ryon, 2005-NMSC-005, ¶ 23. Nevertheless, in New

 3 Mexico, a citizen’s expectation of privacy in his vehicle is somewhat higher than

 4 under the United States Constitution. See State v. Bomboy, 2008-NMSC-029, ¶ 5, 144

 5 N.M. 151, 184 P.3d 1045 (generally requiring a warrant for vehicle searches unless

 6 the search falls under an exception); see also N.M. Const. art. II, § 10.

 7        The community caretaker doctrine recognizes that police serve two important

 8 functions. As criminal investigators, they work to ferret out crime, investigate

 9 criminal acts, and accumulate evidence for use in court. As community caretakers,

10 police act outside and apart from their role as criminal investigators, for example,

11 when they assist stranded motorists. Ryon, 2005-NMSC-005, ¶ 13. In fulfilling this

12 second function, neither reasonable suspicion nor probable cause binds police when

13 they effect a seizure. Id. ¶ 24 (“[W]arrants, probable cause, and reasonable suspicion

14 are not required when police are engaged in activities that are unrelated to crime-

15 solving.”). Instead, the appropriate inquiry becomes whether officers acted reasonably

16 under the particular facts of the case. Id. In making that determination, courts must

17 balance “the public need and interest furthered by the police conduct against the

18 degree of and nature of the intrusion upon the privacy of the citizen.” Id. (internal

19 quotation marks and citation omitted).


                                              7
 1        Applying a balancing test of this nature is always a fact-specific endeavor,

 2 especially since officers can shift quickly from moment to moment between criminal

 3 investigator and community caretaker. Nevertheless, several applications of the

 4 community caretaker doctrine provide guideposts. Our Supreme Court has observed,

 5 for example, that police may act as community caretakers when they provide

 6 emergency aid, impound and inventory vehicles, or generally act as public servants

 7 outside their criminal investigative capacity. Id. ¶ 25; see Mincey v. Arizona, 437

 8 U.S. 385, 392 (1978) (observing that it may be appropriate in some instances for

 9 police to act without a warrant in the event a person requires emergency aid); South

10 Dakota v. Opperman, 428 U.S. 364, 368-69 (1976) (holding that police may seize and

11 search vehicles for purposes of traffic safety); Cady v. Dombrowski, 413 U.S. 433,

12 448 (1973) (holding that officers may search an impounded vehicle for safety

13 purposes when they reasonably believe it to contain a hazard such as a firearm).

14 Likewise, in State v. Montano, this Court observed that an officer would likely be

15 within his caretaking function if he stopped a bleeding man and inquired about his

16 condition. 2009-NMCA-130, ¶¶ 3-4, 17, 147 N.M. 379, 223 P.3d 376. We drew the

17 line, however, at the point where that same officer began to question the bleeding man

18 about his identity and ran his name through a computerized database to check for

19 pending criminal violations. Id. ¶¶ 17, 20 (“We are struck by the officer’s complete


                                             8
 1 failure . . . to inquire regarding [the d]efendant’s physical or mental condition or to act

 2 in a way that would indicate any concern for [the d]efendant’s welfare[.]”). Though

 3 the line between community caretaker and criminal investigator is often blurry and

 4 fact-dependent, a common thread unites all community caretaker encounters. For an

 5 officer to act as a community caretaker, he must have been motivated by a desire to

 6 aid and not a desire to investigate. Ryon, 2005-NMSC-005, ¶ 25.

 7        In the instant case, the district court found: (1) that the arresting officer was not

 8 investigating a crime at the time he opened the pickup truck door; (2) that simply

 9 knocking on the pickup truck window was insufficient to wake Defendant; and (3)

10 that the arresting officer was properly acting as a community caretaker when he

11 opened the door to check on Defendant. The first two, as findings of fact, we analyze

12 for substantial evidence; the third, as a conclusion of law going to the reasonableness

13 of the alleged seizure, we analyze de novo.

14        Substantial evidence supports the district court’s findings of fact in this case.

15 Substantial evidence is defined as “such relevant evidence as a reasonable mind might

16 accept as adequate to support a conclusion.” State v. Salgado, 1999-NMSC-008, ¶ 25,

17 126 N.M. 691, 974 P.2d 661 (internal quotation marks and citation omitted). The

18 arresting officer testified that when he pulled into the carwash and saw Defendant’s

19 pickup, it was late at night and cold outside. The truck’s lights were on, with the


                                                9
 1 engine running, the stereo playing loudly, and the windows tinted so as to prevent

 2 seeing into the cab of the truck. Repeated knocking at the window brought no

 3 response from inside. Furthermore, the officer testified, as he opened the door, he was

 4 worried about the possibility that any occupant(s) might be injured and unresponsive.

 5 This evidence supports the court’s finding that the officer was not investigating a

 6 crime when he opened the door; and though the officer also admitted to describing the

 7 pickup as “suspicious” and testified he was aware of previous crimes on the premises,

 8 we resolve these evidentiary conflicts in favor of the district court. State v. Bloom, 90

 9 N.M. 192, 194, 561 P.2d 465, 467 (1977) (“Conflicts in evidence are to be resolved

10 by the finder of the facts, in this case the trial court, and this includes conflicts in the

11 testimony of a witness, as in the testimony of the police officer in this case. The trial

12 court, as the finder of the facts, resolved the conflicts against the defendants[.]”); see

13 In re Ernesto M., Jr., 1996-NMCA-039, ¶ 15, 121 N.M. 562, 915 P.2d 318 (holding

14 that the question is whether the trial court’s “decision is supported by substantial

15 evidence, not whether the trial court could have reached a different conclusion”). We

16 also conclude that the district court properly found that simply knocking on the pickup

17 truck’s window was insufficient to wake Defendant. As stated above, the arresting

18 officer described knocking twice on the window without receiving a response, and

19 Defendant offered no evidence to the contrary. Under the circumstances, it was


                                                10
 1 reasonable for the officer to check if the truck was occupied.

 2        We also hold that the arresting officer acted reasonably as a community

 3 caretaker given the facts known to him at the time he opened Defendant’s door. This

 4 is true whether or not his actions constituted a seizure under either the state or federal

 5 constitution. In either case, Defendant was passed out in his pickup truck in a public

 6 place. His trucks’s headlights and stereo were conspicuously turned on. The engine

 7 was running. The stereo was clearly audible to someone standing outside the

 8 truck—the arresting officer described it as “blaring”—and the truck’s windows were

 9 so heavily tinted that a determined observer could not see inside.             Certainly,

10 Defendant possessed some interest in continuing to sleep, undisturbed, within such a

11 vehicle; but we hold that the arresting officer, presented with these facts, proceeded

12 in the most reasonable manner possible and exercised the appropriate amount of

13 intrusion. He observed the truck, pulled into the carwash to see what was going on,

14 unsuccessfully peered inside, and knocked on the window at least twice. When he

15 received no response, he speculated that any occupant(s) might need help and opened

16 the door to offer it. As stated above, substantial evidence supports the finding that the

17 officer was not engaged in investigating a crime, at least at the time he opened the

18 truck’s door. Weighing the community value of providing assistance to citizens who

19 might be in distress against the intrusion of opening this particular truck’s door, we


                                               11
1 hold that the officer acted reasonably as a community caretaker.

2 CONCLUSION

3       For the reasons stated herein, we affirm the district court’s order denying

4 Defendant’s motion to suppress.

5       IT IS SO ORDERED.



6                                       ___________________________________
7                                       RODERICK T. KENNEDY, Judge

8 WE CONCUR:



 9 ____________________________
10 CYNTHIA A. FRY, Chief Judge



11 ____________________________
12 ROBERT E. ROBLES, Judge




                                          12